DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
Page 1, Lines 13-15: “such as for example the heat exchanger used for the passenger compartment air conditioning” should be moved to Line 12 after the word “vehicle”.
Page 2, Line 38: Addition of a comma after “grille” is suggested; meaning is unclear in given context.
Page 6, Line 25: “…shutter flaps 2” should be “shutter flaps 14”;
Page 9, Line 18: “…fastening means 34 have been…” should be “…fastening means has been…”;
Page 9, Line 23: “The fastening means 34 comprise…” should be “The fastening means 34 comprises…”;
Page 9, Line 32: “The fastening means also 34 comprise…” should be “The fastening means 34 also comprises…”;
Page 10, Line 1: “The fastening means also 34 comprise…” should be “The fastening means 34 also comprises…”;
Page 10, Line 2: “to” should be added between “attached” and “the”;
Page 10, Line 11: “The fastening means 34 are designed…” should be “The fastening means 34 is designed…”.


Claim Objections
The claims are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m). Reference characters in Claims 1-10 are enclosed in double brackets. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding Claim 4, “the connector” lacks antecedent basis; use of “a connector” is suggested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Asano (US 20140102817 A1 I) in view of Schoning et al. (US 20160368367 A1 I), hereafter “Schoning”. Regarding claim 1, Asano teaches the first element (hereafter (1a)) but does not teach the second element (hereafter (1b)). Schoning teaches (1b).
Asano teaches
(1a), an air flow regulating device for an air inlet of a motor vehicle front-end module comprising: a supporting frame in which is installed a plurality of shutter flaps pivoting between 
As indicated above, Asano teaches (1a) but does not teach (1b). Schoning teaches
(1b), a recess for receiving an electronic detection component (Figures 2 and 3, below, Reference Character 106; Paragraph 0016: “It is further possible, that the functional component comprises at least one of the following components: a sensor, a sensor system (e.g. with multiple sensors), a camera, an air duct (air flow), a headlight, a bumper and/or suchlike.”; Paragraph 0051: “The sensor assembly 107 can for example be assembled at the sensor holder 106, wherein the sensor holder 106 is connected to the support element 12.”; and Paragraph 0028: “The fixation aid can thereby be configured as a geometric adjustment of a wall of the deformation element and/or as a recess and/or opening and/or guidance of the deformation element.”).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

(Schoning)

Regarding Claim 2, Asano in view of Schoning teaches an air flow regulating device comprising [a] supporting frame [which] comprises a recess for receiving the electronic detection component but does not teach the supporting frame comprising the recess.
Schoning teaches an air flow regulating device where the supporting frame comprises the recess for receiving the electronic detection component (Schoning Figure 1, below, Reference Character 12; Paragraph 0055: “…the support element 12 which can be configured as a frame, comprises one or multiple bearing elements...”; Paragraph 0051: “The sensor assembly 107 can for example be assembled at the sensor holder 106, wherein the sensor holder 106 is connected to the support element 12.”; Paragraph 0028: “The fixation aid can thereby be configured as a geometric adjustment of a wall of the deformation element and/or as a recess and/or opening and/or guidance of the deformation element.”; and Figures 2 and 3, above, Reference Characters 106 and 107).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the air flow regulating device with a recess as taught by modified Asano to incorporate the recess into the supporting frame as taught by Schoning. Doing so would provide a “improved and extended functionality and reduces the necessary construction space and the costs during mounting,” as observed by Schoning (Paragraph 0004).


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(Schoning)
Regarding Claim 5, Asano teaches an air flow regulating device comprising a supporting frame but does not teach capability of it being fastened to a radiator grille. Schoning teaches [that] the supporting grill is capable of being fastened to a radiator grill (Paragraph 0030: “The mounting support thereby serves particularly for an assembly of a plurality of functional components and/or essential components of the vehicle. The closing device is thereby assembled particularly between a radiator grill and a radiator of the vehicle.”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the air flow regulating device comprising a supporting frame of Asano to incorporate the capability to be fastened to a radiator grille as taught by Schoning. Doing so would provide a “plurality of functional components” that could better deal with “energy influences by an impact in the front area of the vehicle”, as observed by Schoning (Paragraph 0030).	

comprises…a camera... Herefore, the support element, for example, comprises fastening means for the functional components, for example, to connect the air flow and/or the sensor to the support element. Further, it can be intended that at least some of the functional components build a monolithic component with the support element and/or are integrally shaped with the support element. The functional component can further, for example, be connected to the support element in a removable or permanent way.”)
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the air flow regulating device comprising a supporting frame of Asano to incorporate a second recess for a camera as taught by Schoning. Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results is likely to be obvious (See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007); see MPEP § 2143, D.), as observed by Schoning.	
Regarding claim 11, Asano teaches the first and last elements (hereafter (11a) and (11d)) but does not teach the second and third elements (hereafter (11b) and (11c)). Schoning teaches (11b) and (11c).
Asano teaches
11(a), an air flow regulating device for an air inlet of a motor vehicle front-end module, the air flow regulating device comprising: a supporting frame in which is installed a plurality of shutter flaps pivoting between a closed position and an open position (Paragraph 0025: “…the 
11(d), the actuator being configured to control the position of the shutter flaps (Paragraph 0025: “In further detail, the grille shutter apparatus 10 is configured with the shutter mechanism 12 including plural movable fins 11 and an actuator 13 driving the shutter mechanism 12 so that the shutter mechanism 12 opens and closes.”).
As indicated above, Asano teaches elements (11a) and (11d) but does not teach elements (11b) and (11c). Schoning teaches
(11b), a recess for receiving an electronic detection component arranged between two of the plurality of shutter flaps (Figures 2 and 3, above, Reference Characters 106 and 107; Paragraph 0016: “It is further possible, that the functional component comprises at least one of the following components: a sensor, a sensor system (e.g. with multiple sensors), a camera, an air duct (air flow), a headlight, a bumper and/or suchlike.” and Paragraph 0051: “The sensor assembly 107 can for example be assembled at the sensor holder 106, wherein the sensor holder 106 is connected to the support element 12.”; and Paragraph 0028: “The fixation aid can thereby be configured as a geometric adjustment of a wall of the deformation element and/or as a recess and/or opening and/or guidance of the deformation element.”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the air flow regulating device of Asano to incorporate a recess as taught by Schoning. Doing so would enable a “simple and fast mounting of the front end module”, as observed by Schoning (Paragraph 0031). 

It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the air flow regulating device of Asano to incorporate an actuator arranged between the two shutter flaps as taught by Schoning. Doing so would provide the ability to “drive at least one closing element”, as observed by Schoning (Paragraph 0021). 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

(Schoning)

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Asano (US 20140102817 A1 I) in view of Schoning et al. (US 20160368367 A1 I) and in further view of Williams (US 20170364086 A1 I). Regarding Claim 3, modified Asano teaches an air flow regulating device but does not teach a hollow space for an electronic detection component. Williams teaches a recess defined by a housing comprising a hollow space in which the electronic detection component is contained (Paragraph 0005: “The system can include a front grille for the vehicle. At least a portion of the front grille can be hollow. The system can include one or more environment sensors. The one or more environment sensors can be located within the front grille.”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the air flow regulating device of Asano in view of Schoning to incorporate a hollow space as taught by Williams. Featuring a hollow space in the front grille would enable “one or more environment sensors [to] be configured to sense at least a forward portion of an external environment of the vehicle through a walls of the front grille, as recognized by Williams (Paragraph 0005).
Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Asano (US 20140102817 A1 I) in view of Schoning et al. (US 20160368367 A1 I) and Williams (US 20170364086 A1 I), and in further view of Aigner (US 20040190985 A1 I). Regarding Claim 4, modified Asano in view of Williams teaches an air flow regulating device with a hollow space for an electronic detection component but does not teach a housing cover or an opening for a connector.
Aigner teaches a housing [that] comprises a cover so as to define with the housing a closed space inside which the electronic detection component is contained (Aigner Figure 1, below, Reference Character 14) and further teaches the housing comprising an opening through 
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify modified Asano in view of Williams with a hollow space to incorporate a cover and connector opening as taught by Aigner. Doing so would provide a “simple, cheaply produced and reliable fixing system particularly for securing motor vehicle components to one another,” as recognized by Aigner (Paragraph 0006).

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

(Aigner)

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

(Aigner)
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the air flow regulating device of modified 
Regarding Claim 7, Asano in view of Schoning and in further view of Williams teaches an air flow regulating device with a hollow space for an electronic detection component comprising an electronic detection component fastening means (Schoning Paragraph 0016: “…the support element, for example, comprises fastening means for the functional components, for example, to connect the air flow and/or the sensor to the support element.”).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Asano (US 20140102817 A1 I) in view of Schoning et al. (US 20160368367 A1 I) and further in view of Yoo (US 20130081785 A1). Regarding Claim 8, modified Asano teaches an air flow regulating device but does not teach a link arrangement. Yoo teaches a link arranged on either side of the electronic detection component (Figures 3 and 4 below, Reference Characters 50 (printed circuit board), 20 (air flap), 21 (link), and 22 (loader)). 

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

(Yoo)

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

(Yoo)
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the air flow regulating device of modified Asano to feature links arranged on either side of the electronic detection component as taught by Yoo. Doing so would enable “air flaps 3 [to be] rotatably coupled to the duct 1 through a linkage 
Regarding Claim 9, modified Asano teaches an air flow regulating device but does not teach an arrangement of the electronic detection component. Yoo teaches the electronic detection component arranged between two shutter flaps (Paragraph 0035: “In this configuration, the PCB (printed circuit board) is fixedly mounted on a central portion of a back surface of the duct 10, and two air flaps 20 are mounted below and above below and above the left and right portions respectively, based on the PCB 50, and thus a total of four air flaps 20 are mounted.”; Figure 3, above, Reference Characters 50 and 20).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the air flow regulating device of modified Asano to arrange the electronic detection component between two shutter flaps as taught by Yoo. Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is likely to be obvious (See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007); see MPEP § 2143, G.), as recognized by Yoo (Figures 3 and 4).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pickl (US 20150321547 A1 I) in view of Asano (US 20140102817 A1 I) in view of Schoning et al. (US 20160368367 A1 I). Regarding claim 1, Pickl teaches the first two elements (hereafter (10a) and (10b)) and the fifth element (hereafter (10e) but does not teach the third or fourth elements (hereafter (10c) and (10d)). Modified Asano teaches (10c) and (10d).
 Pickl teaches

(10e), plurality of shutter flaps extending the line of the radiator grille when the shutter flaps are in the open position (Paragraph 0010: “According to another advantageous feature of the present invention, the air inlet can be sized to extend to an area of a radiator grille or to extend to an area of the front end in close vicinity of the radiator grille.”).
As indicated above, Pickl teaches (10a), (10b), and (10e) but does not teach (10c) or (10d). The combination of Asano and Schoning teaches 
(10c), a regulating device comprising: a supporting frame in which is installed a plurality of shutter flaps pivoting between a closed position and an open position (Asano Paragraph 0025: “…the grille shutter apparatus 10 is configured with the shutter mechanism 12 including plural movable fins 11 and an actuator 13 driving the shutter mechanism 12 so that the shutter mechanism 12 opens and closes…each of the movable fins 11 is rotatably supported within a framework of the frame 14.”);
 (10d), a recess for receiving an electronic detection component (Schoning Figures 2 and 3, above, Reference Characters 106 and 107; Paragraph 0016: “It is further possible, that the functional component comprises at least one of the following components: a sensor, a sensor system (e.g. with multiple sensors), a camera, an air duct (air flow), a headlight, a bumper and/or suchlike.” and Paragraph 0051: “The sensor assembly 107 can for example be assembled at the sensor holder 106, wherein the sensor holder 106 is connected to the support element 12.”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T WALSH whose telephone number is (303)297-4351.  The examiner can normally be reached on Monday-Friday 7:30-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached at (303) 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-0695.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618